DETAILED ACTION
This action is responsive to claims filed 3 February 2021 and Information Disclosure Statement filed 27 June 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Here, claims 27-30 are being interpreted under 35 U.S.C. 112(f).
Re Claim 27, “means for detecting, on a sidelink, a sidelink transmission,” and “means for detecting, on an access link, an uplink transmission,” “means for generating,” and “means for transmitting” are claim limitations that use the word “means.” 
Re “means for detecting, on a sidelink, a sidelink transmission,” “for detecting” is a function, and “one a sidelink, a sidelink transmission that carriers a transport block (TB) to be forwarded to a base station” does not provide any structure for what means are required for performing the claimed function. Fig. 2 and ¶ 44 disclose related structure for performing the claimed function, as including one or more of an antenna, demodulator, MIMO detector, receive processor, transmit processor, TX MIMO processor, modulator, controller/processor and memory.
Re “means for detecting, on an access link, an uplink transmission,” “for detecting” is a function, and “one an access link, an uplink transmission that carriers the TB” does not provide any structure for what means are required for performing the claimed function. Fig. 2 and ¶ 44 disclose related structure for performing the claimed function, as including one or more of an antenna, demodulator, MIMO detector, receive processor, transmit processor, TX MIMO processor, modulator, controller/processor and memory.
Re “means for generating,” “for generating” is a function, and “a message that includes the TB to be forwarded to the base station, wherein the message includes data associated with the TB that is obtained from one or more of the sidelink transmission or the uplink transmission” does not provide any structure for what means are required for performing the claimed function. Fig. 2 and ¶ 44 disclose related structure for performing the claimed function, as including one or more of an antenna, demodulator, MIMO detector, receive processor, transmit processor, TX MIMO processor, modulator, controller/processor and memory.
Re “means for transmitting,” “for transmitting” is a function, and “the message to the base station via the access link” does not provide any structure for what means are required for performing the claimed function. Fig. 2 and ¶ 44 disclose related structure for performing the claimed function, as including one or more of an antenna, demodulator, MIMO detector, receive processor, transmit processor, TX MIMO processor, modulator, controller/processor and memory.
Re Claim 28, “means for obtaining data associated with the TB from the sidelink transmission,” “means for obtaining data associated with the TB from the uplink transmission,” and “means for combining” are claim limitations that use the word “means.”
Re “means for obtaining data associated with the TB from the sidelink transmission,” “for obtaining” is a function, and “data associated with the TB from the sidelink transmission based at least in part on a set of parameters associated with the sidelink transmission” does not provide any structure for what means are required for performing the claimed function. Fig. 2, ¶¶ 45 and 51 disclose related structure for performing the claimed function as implemented by a transmit processor, receive processor, TX MIMO processor and/or controller/processor.
Re “means for obtaining data associated with the TB from the uplink transmission,” “for obtaining” is a function, and “data associated with the TB from the uplink transmission based at least in part on a set of parameters associated with the uplink transmission” does not provide any structure for what means are required for performing the claimed function. Fig. 2, ¶¶ 45 and 51 disclose related structure for performing the claimed function as implemented by a transmit processor, receive processor, TX MIMO processor and/or controller/processor.
Re “means for combining,” “for combining” is a function, and “the data obtained from the sidelink transmission and the data obtained from the uplink transmission to generate the message” does not provide any structure for what means are required for performing the claimed function. Fig. 2, ¶¶ 45 and 51 disclose related structure for performing the claimed function as implemented by a transmit processor, receive processor, TX MIMO processor and/or controller/processor.
Re Claim 29, “means for identifying” and “means for selecting” are claim limitations that use the word “means.”
Re “means for identifying,” “for identifying” is a function, and “a first set of component carriers associated with the sidelink and a second set of component carriers associated with the access link” does not provide any structure for what means are required for performing the claimed function. Fig. 2, ¶¶ 47 and 51 disclose related structure for performing the claimed function as implemented by a transmit processor, receive processor, TX MIMO processor and/or controller/processor.
Re “means for selecting,” “for selecting” is a function, and “from the first set of component carriers and the second set of component carriers, one or more component carriers from which to obtain the data associated with the TB to be forwarded to the base station” does not provide any structure for what means are required for performing the claimed function. Fig. 2, ¶¶ 47 and 51 disclose related structure for performing the claimed function as implemented by a transmit processor, receive processor, TX MIMO processor and/or controller/processor.
Re Claim 30, “means for receiving signaling that indicates transmission parameters associated with the sidelink transmission,” and “means for receiving signaling that indicates transmission parameters associated with the uplink transmission” use the word “means.”
Re “means for receiving signaling that indicates transmission parameters associated with the sidelink transmission,” “for receiving” is a function, and “signaling that indicates transmission parameters associated with the sidelink transmission per component carrier associated with the sidelink” does not provide any structure for what means are required for performing the claimed function. Fig. 2, ¶¶ 48 and 51 disclose related structure for performing the claimed function as implemented by a transmit processor, receive processor, TX MIMO processor and/or controller/processor.
Re “means for receiving signaling that indicates transmission parameters associated with the uplink transmission,” “for receiving” is a function, and “signaling that indicates transmission parameters associated with the uplink transmission per component carrier associated with the access link” does not provide any structure for what means are required for performing the claimed function. Fig. 2, ¶¶ 48 and 51 disclose related structure for performing the claimed function as implemented by a transmit processor, receive processor, TX MIMO processor and/or controller/processor.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1, 12, 23 and 27. Specifically, the prior art of record fails to disclose a relay user equipment (UE) detecting an uplink transmission on an access (Uu) link in ordered combination with all the other features of at least any one of the independent claims.
Han et al. (WO 2017/039735, previously made of record, hereinafter Han) was found to be the closest prior art to the claimed invention. Han discloses a relay UE receiving a PC5-MAC PDU and a Uu-MAC PDU. Han ¶ 098. However, Han does not disclose the relay UE receiving the Uu-MAC PDU on a Uu link. Han, at Fig. 2, ¶¶ 45 and 47, discloses the relay UE receiving the PC5-MAC PDU and the Uu-MAC PDU on PC5, which is a sidelink. Thus, Han does not disclose a relay UE receiving anything on Uu that is to be forwarded to a base station, as required by the independent claims of the present application.
Other prior art of record, either previously made of record, or provided below as pertinent but not relied up, likewise fails to disclose a relay UE receiving anything from a remote UE that is to be forwarded to a base station on an access link. Further, there is no reasonable combination of references that teaches or suggests the limitation at issue in view of all the other limitations of the independent claims of the present application.
Thus, at least independent claims 1, 12, 23, and 27 are allowed over the prior art of record. Dependent claims 2-11, 13-22, 24-26, and 28-30 are likewise allowed for at least the same reasons, because they depend on claims 1, 12, 23, or 27. Therefore, claims 1-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeong (US 2022/0109970) – Figs. 6-9 and associated description disclose a vehicle-to-everything system wherein a relay receives sidelink and uplink data using different models of setup, and forwarding uplink data to a base station.
Fujishiro et al. (US 2019/0098697) – Figs. 8, 9, and associated description disclose a relay receiving uplink data and forwarding it to a base station.
Peng (WO 2022/110234) – Abstract, Fig. 6, and associated description disclose a relay device receiving uplink data from a remote UE that the remote transmitted via multicast, and the relay UE relaying the uplink data to a base station.
Chen et al. (WO 2018/059126) – Figs. 1-2, 5-7, and associated description disclose a relay UE receiving uplink data via a sidelink and forwarding the uplink data to a base station via an access link.
Lee et al. (US 2018/0054755) – Figs. 12, 17 and associated description disclose a relay UE receiving uplink data via a sidelink and forwarding the uplink data to a base station via an access link.
Yoon (KR 2017/0020145A) – Figs. 2-3, 14, and associated description disclose a relay UE receiving uplink data via a sidelink and forwarding the uplink data to a base station via an access link.
Baghel et al. (US 2018/0324848) – Figs. 11, 13 associated description disclose user equipment including a reception component capable of receiving from a base station and another user equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/Primary Examiner, Art Unit 2468